                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         JEFFREY KATZ CHIROPRACTIC, INC.,
                                  10                                                       Case No. 20-cv-02097-RS
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER DENYING MOTION FOR
                                  12                                                       TEMPORARY RESTRAINING ORDER
Northern District of California
 United States District Court




                                         IBEAT, INC.,                                      AND PRELIMINARY INJUNCTION
                                  13                                                       WITHOUT PREJUDICE
                                                        Defendant.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          Plaintiff Jeffrey Katz Chiropractic, Inc. (“KCI”) brings this putative class action against

                                  17   defendant iBeat, Inc. d/b/a 100 Plus (“100Plus”) alleging violations of the Telephone Consumer

                                  18   Protection Act, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227, et seq.

                                  19   (“JFPA”). KCI allegedly received an unsolicited fax from 100Plus on June 20, 2019, which

                                  20   prompted this lawsuit. KCI now moves for a temporary restraining order (“TRO”) and

                                  21   preliminary injunction to prohibit 100Plus and its officers and employees—namely its CEO, Ryan

                                  22   Howard—from engaging in harassing communications toward KCI. The matter was taken under

                                  23   submission pursuant to Civil Local Rule 7-1(b), and for the reasons set forth below, KCI’s motion

                                  24   is denied without prejudice.

                                  25                                          II. BACKGROUND

                                  26          KCI filed its Class Action Complaint against 100Plus on March 26, 2020 alleging repeated

                                  27   violations of the JFPA. Two days later, KCI and its counsel received an email from Howard,

                                  28   100Plus’s CEO. In the email, attached as Exhibit B to KCI’s application, Howard first denies
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 2 of 8




                                   1   that100Plus ever sent KCI an unsolicited fax. He then expresses his openness to settling the case

                                   2   and declares that 100Plus is nonetheless insolvent. In the final three paragraphs, Howard

                                   3   expresses his frustration with the lawsuit and criticizes Jeffrey Katz (“Katz”) for being a serial

                                   4   JFPA plaintiff. Howard writes:

                                   5          I believe these frivolous suits are inexcusable, especially [when] they come from
                                              a healthcare practitioner. I know that patients frown upon their “doctors” being
                                   6          litigious and upon a quick Google search [it’s] obvious that this isn’t your first
                                              suit.
                                   7

                                   8          I am going to take it upon myself to ensure that the community knows about this
                                              behavior on Yelp, Facebook, Vitals.com, WebMD, and other review sites. Over
                                   9          the next week I will socialize your behavior to ensure that patients know what a
                                              low integrity person you are and I am confident that it will reflect in your overall
                                  10          scores.
                                  11          I have a lot of time on my hands with the nature of what’s happening in the world
                                  12          and will enjoy trolling you and burning up your legal team’s time. The first
Northern District of California




                                              review has been posted publicly. If the lawsuit is dropped Monday, we’ll
 United States District Court




                                  13          consider not socializing this further. If not, I won’t stop until everyone knows
                                              about your behavior and you have a one star review on each site.
                                  14
                                       Ex parte Application for TRO and Preliminary Injunction (hereafter “Application”), Ex.
                                  15
                                       B, Dkt. No. 15-2.
                                  16
                                              KCI further avers that, since sending this email, Howard has followed through on
                                  17
                                       his threat and has commenced a “campaign of harassment—including repeated phone
                                  18
                                       calls and damaging online reviews.” Application, Dkt. No. 15 at 3. Specifically, KCI
                                  19
                                       claims that Howard called Katz three times on April 10, 2020, once on May 6, 2020, and
                                  20
                                       likely has placed other unanswered calls. KCI also attributes multiple recent negative
                                  21
                                       online reviews on Yelp.com to Howard, although they purport to be from other
                                  22
                                       individuals. These reviews share a consistent theme of criticizing Katz’s character, and,
                                  23
                                       most importantly, his habit of filing class action lawsuits whenever he receives an
                                  24
                                       unwanted fax. According to KCI, Howard’s conduct has crossed the fine line from
                                  25
                                       protected speech to harassment, which can and should be enjoined.
                                  26
                                              100Plus was asked to respond to KCI’s motion. On May 20, 2020, Howard
                                  27

                                  28                                                ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                 CASE NO. 20-cv-02097-RS
                                                                                         2
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 3 of 8




                                   1   himself filed a response.1 Howard reiterates his claim that an employee at plaintiff’s

                                   2   business consented to receiving the July 2019 fax that precipitated this lawsuit, and he

                                   3   again highlights Katz’s and KCI’s history of filing JFPA class actions. Howard goes on

                                   4   to explain that his purportedly harassing phone calls were in fact earnest attempts to

                                   5   contact Katz to discuss a potential settlement. Howard claims he only got through to

                                   6   Katz’s receptionist and has never spoken to him directly. This, according to Howard,

                                   7   undercuts KCI’s cries of harassment. Howard then admits to posting one “truthful, non-

                                   8   libelous, non-threatening” Yelp.com review explaining his experience with Katz; he

                                   9   denies KCI’s allegations that he has published multiple other posts through “sham

                                  10   aliases.” Response to Pl’s. Application for TRO, Dkt. No. 18 at 2. Howard observes

                                  11   that Katz has myriad negative one-star reviews on Yelp.com. According to Howard, the

                                  12   inference that all recent negative reviews must be Howard’s doing is therefore a weak
Northern District of California
 United States District Court




                                  13   one. At bottom, Howard claims his behavior does not constitute harassment sufficient to

                                  14   warrant court intervention, and he instead casts KCI’s effort to silence his free speech as

                                  15   improper.

                                  16                                        III. LEGAL STANDARD

                                  17          A TRO may be granted upon a showing “that immediate and irreparable injury, loss, or

                                  18   damage will result to the movant before the adverse party can be heard in opposition.” Fed. R.

                                  19   Civ. P. 65(b)(1)(A). The purpose of such an order, as a form of preliminary injunctive relief, is to

                                  20
                                       1
                                  21     KCI moves to strike Howard’s response, claiming it was both untimely and improper. A
                                       response had been requested by May 18, 2020, so the response was indeed filed two days late. To
                                  22   disregard the filing on that ground, however, would be unduly harsh, given the preference to
                                       resolve motions on the merits and the fact that Howard at this point lacks the assistance of
                                  23   counsel. Relatedly, KCI also moves to strike the response because this lawsuit is against 100Plus,
                                       a business entity which cannot appear except through counsel. See In re Highley, 459 F.2d 554,
                                  24   556 (9th Cir. 1972); Civil L.R. 3-9(b). KCI argues that Howard’s filing purports to be a response
                                       on behalf of 100Plus, which cannot appear or otherwise participate in this litigation through a non-
                                  25   lawyer like Howard. The motion to strike is denied, because the injunction KCI seeks is primarily
                                       directed at Howard, the individual, as opposed to 100Plus, the entity. Regardless, striking
                                  26   Howard’s response would not change the result, as KCI has failed to meet its burden as explained
                                       below. 100Plus is advised, however, that moving forward it must appear through counsel, and
                                  27   informal filings from Howard will not be considered.

                                  28                                                ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                 CASE NO. 20-cv-02097-RS
                                                                                         3
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 4 of 8




                                   1   preserve the status quo and prevent irreparable harm “just so long as is necessary to hold a

                                   2   hearing, and no longer.” Granny Goose Foods, Inc. v. Brotherhood of Teamsters, 415 U.S. 423,

                                   3   439 (1974). A request for a TRO is evaluated by the same factors that generally apply to a

                                   4   preliminary injunction, see Stuhlbarg Int’l. Sales Co. v. John D. Brushy & Co., 240 F.3d 832, 839

                                   5   n.7 (9th Cir. 2001), and as a form of preliminary injunctive relief, a TRO is an “extraordinary

                                   6   remedy” that is “never granted as of right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

                                   7   24 (2008). Rather, to receive either a TRO or a preliminary injunction, the moving party bears the

                                   8   burden of demonstrating that “he is likely to succeed on the merits, that he is likely to suffer

                                   9   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

                                  10   and that an injunction is in the public interest.” Winter, 555 U.S. at 20. Alternatively, if the

                                  11   moving party can demonstrate the requisite likelihood of irreparable harm, and show that an

                                  12   injunction is in the public interest, a preliminary injunction may issue so long as there are serious
Northern District of California
 United States District Court




                                  13   questions going to the merits and the balance of hardships tips sharply in the moving party's favor.

                                  14   Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

                                  15                                             IV. DISCUSSION

                                  16      A. Likelihood of Success on the Merits

                                  17              1. Standard for “Harassment”

                                  18          In this context, the “merits” refers not to KCI’s underlying JFPA claim but rather to KCI’s

                                  19   ability to establish harassment that justifies injunctive relief. See United Artists Corp. v. United

                                  20   Artist Studios, LLC, No. 19-cv-828-MWF, 2019 WL 6917918, *8 (C.D. Cal. Oct. 17, 2019).

                                  21   When determining whether to enjoin a litigant’s harassing conduct, federal district courts may

                                  22   look to state substantive law on harassment but apply the federal procedural rules under Federal

                                  23   Rule of Civil Procedure 65. See, e.g., United Artists Corp., 2019 WL 6917918, *7-8; Volis v. City

                                  24   of Los Angeles Housing Authority, No. 13-cv-01397-MMM, 2013 WL 12205684, *1 (C.D. Cal.

                                  25   July 22, 2013).

                                  26          California Code of Civil Procedure § 527.6 defines harassment as “unlawful violence, a

                                  27   credible threat of violence, or a knowing and willful course of conduct directed at a specific

                                  28                                                 ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                  CASE NO. 20-cv-02097-RS
                                                                                          4
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 5 of 8




                                   1   person that seriously alarms, annoys, or harasses the person, and that serves no legitimate

                                   2   purposes.” § 527.6(b)(3). “Course of conduct” is defined as:

                                   3          [A] pattern of conduct composed of a series of acts over a period of time, however
                                              short, evidencing a continuity of purpose, including following or stalking an
                                   4          individual, making harassing telephone calls to an individual, or sending
                                              harassing correspondence to an individual by any means, including, but not
                                   5          limited to, the use of public or private mails, interoffice mail, facsimile, or email.
                                   6   Id. § 527.6(b)(1). Moreover, “[t]he course of conduct must be that which would cause a
                                   7   reasonable person to suffer substantial emotional distress, and must actually cause substantial
                                   8   emotional distress to the petitioner.” Id. § 527.6(b)(3).
                                   9          Harassment so defined constitutes a narrow exception to the First Amendment’s general
                                  10   prohibition against prior restraints and content-based restrictions on speech. See id. § 527.6(b)(1)
                                  11   (noting that “constitutionally protected activity is not included within the meaning of ‘course of
                                  12   conduct’”). As the Fifth Circuit observed in a similar context:
Northern District of California
 United States District Court




                                  13          Courts have made a distinction between communication and harassment. See,
                                              e.g., Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502, 69 S. Ct. 684, 93
                                  14          L.Ed. 834 (1949). The difference is one between free speech and conduct that
                                  15          may be proscribed. See, e.g., R.A.V. v. City of St. Paul, 505 U.S. 377, 389, 112 S.
                                              Ct. 2538, 120 L.Ed. 2d 305 (1992). Although restrictions based upon conduct
                                  16          may incidentally restrict speech, the courts have found that such a restriction
                                              poses only a minimal burden on speech. . . . Thus, courts do have the power to
                                  17          enjoin harassing communication. Lewis v. S.S. Baune, 534 F.2d 1115, 1122 (5th
                                              Cir. 1976) (citations omitted). Courts also have the power to enjoin repeated
                                  18          invasions of privacy. Id.
                                  19   Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 580 (5th Cir. 2005) (concluding that the
                                  20   record of defendant’s behavior justified an injunction but vacating district court’s order after
                                  21   finding it “swept too broadly when it prohibited all communications between [defendant] and
                                  22   [plaintiff’s] employees, staff or . . . counsel”). In short, despite the robust protections afforded by
                                  23   the First Amendment, a district court still possesses “the inherent power to issue an injunction
                                  24   against litigants who harass their opponents.” Yates v. Belli Deli, No. 07-cv-01405 WHA, 2007
                                  25   WL 2318923, *3 (N.D. Cal. Aug. 13, 2007) (citing DeLong v. Hennessey, 912 F.2d 1144, 1147
                                  26   (9th Cir.1990)).
                                  27

                                  28                                                 ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                  CASE NO. 20-cv-02097-RS
                                                                                          5
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 6 of 8




                                   1               2. Allegations against Howard

                                   2           KCI has failed to meet its burden of establishing a likelihood of success on his claim that

                                   3   Howard has engaged in harassment as defined by the California Civil Code. Simply put, the

                                   4   allegations fail to rise to a level that would “cause a reasonable person substantial emotional

                                   5   distress.” Cal. Civ. Code § 527.6(b)(3). Admittedly, Howard’s letter to Katz shortly after the

                                   6   lawsuit threatening to “troll” him and “burn up” KCI’s legal team’s time evinces an improper

                                   7   purpose. That said, the allegations of Howard’s subsequent conduct—four phone calls and three

                                   8   online reviews—would not cause a reasonable person substantial emotional distress.

                                   9           Indeed, according to Howard, there were only two phone calls, both of which were for the

                                  10   legitimate purpose of discussing settlement. Cf. Cal. Civ. Code § 527.6(b)(3) (noting harassing

                                  11   conduct is that which “serves no legitimate purposes”). Howard also claims that he has written

                                  12   only one Yelp.com review, which is his right so long as it is a truthful review of his experience
Northern District of California
 United States District Court




                                  13   with plaintiff. Moreover, even if Howard were responsible for the two negative Yelp.com reviews

                                  14   attributed to others, these facts would still fall short of justifying injunctive relief.

                                  15           In support of its motion, KCI relies heavily on United Artists Corp., but the facts of that

                                  16   case only underscore why Howard’s conduct is a far cry from the sort of harassment that would

                                  17   justify injunctive relief. In United Artists Corp., there was a verbal and physical altercation at the

                                  18   courthouse in which the defendant allegedly uttered profanities at plaintiff’s in-house counsel and

                                  19   then grabbed his wrist, causing him to drop his phone; this incident required the intervention of

                                  20   court security. 2019 WL 6917918, *1-2. Katz and Howard, by contract, have apparently never

                                  21   interacted directly except through email.

                                  22           Likewise, the defendant in United Artists Corp. placed a phone call categorically different

                                  23   from the calls Howard allegedly placed. In United Artists Corp., the defendant used a fake name

                                  24   to reach plaintiff’s in-house counsel and, once connected, used profanities and veiled threats,

                                  25   including ending the call with “you’ve been warned.” Id. at *3. In contrast, KCI does not contain

                                  26   any details about Howard’s alleged phone calls, and Howard’s explanation that these calls were to

                                  27   discuss settlement seems reasonable. A few phone calls from a pro se defendant to a plaintiff,

                                  28                                                   ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                    CASE NO. 20-cv-02097-RS
                                                                                            6
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 7 of 8




                                   1   without more, would not cause a plaintiff “substantial emotional distress,” particularly when those

                                   2   calls were fielded by a receptionist and the two never spoke directly.

                                   3          Lastly, although phony, disparaging online reviews could, depending on their content and

                                   4   frequency, constitute harassment within the meaning of Cal. Civ. Code § 527.6, KCI fails to allege

                                   5   conduct rising to this level. According to KCI, there have been three negative reviews attributable

                                   6   to Howard, two of which KCI quotes, and one of which it succeeded in getting removed. These

                                   7   online reviews are no doubt annoying to Katz, since negative reviews could plausibly impact his

                                   8   business. However, only one of the quoted reviews is patently false, assuming it were drafted by

                                   9   Howard. See Application at 3. The other review quoted in KCI’s motion merely expresses an

                                  10   opinion that Katz’s penchant for lawsuits is “a low integrity practice.” Id. Even if attributable to

                                  11   Howard, it would not obviously violate Yelp.com’s terms of service and does not squarely fall

                                  12   within the definition of harassment.
Northern District of California
 United States District Court




                                  13          Again, the comparison to United Artists Corp. is illustrative. There, the defendant sent

                                  14   plaintiff’s in-house counsel multiple threatening emails and even referenced the names of his

                                  15   children. 2019 WL 6917918, *3. The defendant had created a website dedicated to humiliating

                                  16   plaintiff’s counsel, and the defendant even threatened to bring unsubstantiated sexual harassment

                                  17   claims against him. Id. The defendant then called a more senior executive at plaintiff’s counsel’s

                                  18   company reiterating these allegations, and he even threatened to post billboards across Los

                                  19   Angeles to spread a similar message. Id. By contrast, three negative Yelp.com reviews, only one

                                  20   of which is demonstrably false, is materially different in kind.

                                  21          In addition to United Artists Corp., Katz cites Myart v. Taylor, No. 16-cv-736-DAE, 2016

                                  22   WL 5376227, at *5 (W.D. Tex. Sept. 26, 2016), as another case in which a litigant “similarly

                                  23   harassed” an opponent. Application at 6. Again, however, the facts of Myart stand in stark

                                  24   contrast to the relatively benign allegations here. In Myart, the plaintiff “called [a city employee]

                                  25   at least forty times, calling him various racial epithets, using profane language, and on one

                                  26   occasion, threatening to come to the Risk Management offices and break out all the

                                  27   windows . . . .” 2016 WL 5376227, at *2. The plaintiff’s disturbing behavior led the city to install

                                  28                                                ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                 CASE NO. 20-cv-02097-RS
                                                                                         7
                                           Case 3:20-cv-02097-RS Document 20 Filed 05/26/20 Page 8 of 8




                                   1   additional security, including electronic locks on certain office doors. Id. At least one employee

                                   2   expressed a fear for her physical safety, and the plaintiff’s treating physician classified the plaintiff

                                   3   as having “a propensity for violence.” Id. at *3. Katz’s claim that Howard “similarly harassed”

                                   4   him and his business are therefore unpersuasive. KCI has thus failed to establish a likelihood of

                                   5   success on the merits of his harassment allegations.

                                   6      B. Other Winter Factors

                                   7            Because Katz has failed to raise even “serious questions” going to the merits of his

                                   8   harassment allegations, the application for a temporary restraining order and motion for a

                                   9   preliminary injunction are denied without reaching the remaining Winter factors of irreparable

                                  10   harm, balance of equities, and public interest. Alliance for the Wild Rockies, 632 F.3d at 1131-32;

                                  11   Association des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 944 (9th Cir.

                                  12   2013).
Northern District of California
 United States District Court




                                  13                                             V. CONCLUSION

                                  14            For the reasons explained herein, KCI’s motion is denied. This denial, however, is without

                                  15   prejudice, as it focuses only on the conduct identified thus far. Relatedly, Howard should not take

                                  16   this Order as an endorsement of his past conduct. Litigants should not engage in “trolling”

                                  17   behavior. Moreover, although Howard denied these allegations, he is advised that publishing

                                  18   phony reviews and then falsely denying this behavior in court filings could result in sanctions. See

                                  19   Fed. R. Civ. P. 11(b)(4), (c). Both parties are expected to conduct themselves in a civil,

                                  20   professional manner moving forward.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: May 26, 2020

                                  25                                                     ______________________________________
                                                                                         _ ______________________________
                                                                                         __                            ___________
                                                                                         RICHARD SEEBORG
                                  26                                                     United States District Judge
                                  27

                                  28                                                 ORDER DEN. APPLICATION FOR TRO & PRELIMINARY INJUNCTION
                                                                                                                  CASE NO. 20-cv-02097-RS
                                                                                          8
